Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Jamie Lee Bledsoe, Appellant                             Appeal from the 71st District Court of
                                                          Harrison County, Texas (Tr. Ct. No. 12-
 No. 06-16-00044-CR          v.                           0374X). Opinion delivered by Justice
                                                          Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                             Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Jamie Lee
Bledsoe was convicted of the state jail felony of burglary of a building, but that the penalty for that
offense is enhanced to the level of a second degree felony. As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Jamie Lee Bledsoe, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED OCTOBER 14, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk